Order entered June 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00264-CV

                              THE STATE OF TEXAS, Appellant

                                                 V.

                         ENERGY TRANSFER FUEL, LP, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00545-2016

                                            ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       Before the Court is appellant’s motion to abate or stay appeal. After reviewing the

motion, appellee’s response, and appellant’s reply, we GRANT the motion. We ABATE this

appeal pending this Court’s determination of appellant’s petition for writ of mandamus. This

appeal will remain abated until further order of this Court.


                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE